Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00616-CR

                                       Arthur Thomas MAYES,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR2601A
                            Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 26, 2014

DISMISSED FOR WANT OF JURISDICTION

           On July 15, 2014, Appellant Arthur Mayes was convicted of the offense of assault causing

serious bodily injury in cause number 2013-CR-2601A. Mayes entered a plea of nolo contendere,

and the trial court assessed punishment at thirty-five years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice.

           On September 3, 2014, the district clerk filed a notification of late record indicating the

record was not filed because Mayes had not filed a notice of appeal. The record does not contain

a written notice of appeal. Although the record indicates that Mayes filed a motion for leave to
                                                                                     04-14-00616-CR


file a late notice of appeal, Texas Rule of Appellate Procedure 25.2(c) requires notice of appeal

“be given in writing and filed with the trial court clerk.” TEX. R. APP. PROC. 25.2(c).

       On October 13, 2014, this court issued an order directing Mayes to show cause in writing,

within fifteen days of the date of the order, why the appeal should not be dismissed for want of

jurisdiction. We warned that if Appellant failed to show cause within the time provided, the appeal

would be dismissed. See TEX. R. APP. P. 43.2(f).

       No response was filed. This appeal is dismissed for want of jurisdiction.


                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-